Citation Nr: 0606579	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action that 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.	The veteran died on July [redacted], 1999; the cause of the 
veteran's death as shown on the death certificate was 
ventricular arrhythmia due to hypertension with chronic 
obstructive pulmonary disease listed as a significant 
condition contributing to death.  

2.	At the time of the veteran's death, service connection 
was in effect for hearing loss, evaluated as 50 percent 
disabling; constant tinnitus, evaluated as 10 percent 
disabling; malaria, evaluated as noncompensable, and 
dengue fever, evaluated as noncompensable.  

3.	The evidence does not demonstrate a relationship between 
the causes of the veteran's death and any disease or 
disability that was manifested in, or related to, his 
period of active service.  


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In a letter dated in April 2003 VA informed the appellant of 
the evidence needed to substantiate her claim. This letter 
also informed her of who was responsible for obtaining what 
evidence. In addition, the April 2003 letter told her to 
submit medical evidence linking the cause of death to 
service, and invited her to submit evidence and information 
in her possession. This notice substantially told her to 
submit relevant evidence or information in her possession.

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed. However, the appellant had the opportunity to 
submit additional argument and evidence after the VCAA notice 
was provided. The delayed notice did not, therefore, 
prejudice her. See also Mayfield v. Nicholson, 19 Vet. App. 
103, 123-4 (2005) (per curium) (en banc) (holding that 
delayed notice is generally not prejudicial to a claimant).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder. Under the VCAA, VA is obliged to provide an 
examination when necessary. VA obtained a medical review of 
the record and an opinion relevant to the appellant's claim 
in October 2004.

II. Legal Analysis.  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection. 
38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2005). Cardiovascular disease may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following service 
discharge. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran's death certificate shows that he died in July 
1999 due to ventricular arrhythmia due to hypertension with 
chronic obstructive pulmonary disease listed as a significant 
condition contributing to death.  At the time of the 
veteran's death, service connection was in effect for hearing 
loss, evaluated as 50 percent disabling; constant tinnitus, 
evaluated as 10 percent disabling; malaria, evaluated as 
noncompensable, and dengue fever, evaluated as 
noncompensable.  

A review of the veteran's claims folder fails to reveal any 
symptoms of any cardiovascular disease, such as hypertension 
or heart disease, until the early 1980s, more than 30 years 
after the veteran's period of active service.  In addition, 
the record does not disclose the presence of any chronic 
respiratory disability, such as chronic obstructive pulmonary 
disease, until many years post service.  It is therefore 
apparent that none of the disorders listed on the veteran's 
certificate of death as responsible for his demise were 
related to service.  

The appellant has argued, however, that the veteran's service 
connected malaria and dengue fever were either the cause or 
contributing factors to the development of his fatal 
cardiovascular disabilities and/or chronic obstructive 
pulmonary disease.  The appellant is a layperson and as such, 
she is not competent to testify to a medical diagnosis or 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
A review of the record fails to reveal any competent medical 
evidence demonstrating a connection between any of the 
disorders listed as responsible for the veteran's death and 
any of his service connected disabilities.  In fact, after a 
careful review of the veteran's record, a private medical 
expert specifically disagreed with the appellant's belief in 
such a relationship, saying "neither the medical records nor 
medical science support the above contentions". 

Thus, the evidence is against a finding that a service 
connected disease or disability played any role in the 
veteran's death, and therefore service connection for the 
cause of the veteran's death is denied.

ORDER


Service connection for the cause of the veteran's death is 
denied.



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


